DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The term “comprising” is objected to.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the third flank”.  There is insufficient antecedent basis for this limitation in the claim.  This claim appears to be dependent on claim 10 for proper antecedent basis.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisenegger, CH 711851.
Regarding claim 1, Eisenegger discloses a drive device comprising a drive mobile (2) for driving an element (9) that is to be driven, notably a calendar element, the drive mobile being intended to be mounted so that it can rotate about an axis and comprising:
- a support (3); 
- a first flank (5a) for driving the element that is to be driven; and 
- a second flank (5b) arranged so as to receive an action to retract the drive mobile;
wherein the mobile comprises a slide link connecting the second flank to the support [0027].
Regarding claim 2, Eisenegger discloses wherein the second flank is attached to the first flank (Figure 3).
Regarding claim 3, Eisenegger discloses the mobile comprises an elastic return element (abstract and fig 4) returning the second flank toward a rest position.

Regarding claim 5, Eisenegger discloses wherein the slide link comprises a pin  produced on an element bearing the second flank and a slot produced on the support or wherein the slide link comprises a slot produced on an element bearing the second flank and a pin produced on the support (Fig 3 shows a slot in support 3 and a pin on an element bearing the second flank).
Regarding claim 6, Eisenegger discloses wherein the slide link comprises a first face produced on an element bearing the second flank and a second face produced on the support (Fig 3).
Regarding claim 7, Eisenegger discloses wherein the first flank exhibits a first surface that is planar or substantially planar or curved and/or wherein the second flank exhibits a second surface that is planar or substantially planar or curved (Fig 3).
Regarding claim 8, Eisenegger discloses wherein the first flank extends radially or substantially radially relative to the axis (Fig 3).
Regarding claim 9, Eisenegger discloses wherein the second flank is a retraction flank of the mobile (abstract).
Regarding claim 11, Eisenegger discloses wherein the first flank is fixed or substantially fixed angularly about the axis with respect to the support (Fig 4) and/or wherein the third flank is fixed or substantially fixed angularly about the axis with respect to the support.
Regarding claim 12, Eisenegger discloses wherein the support is secured to a calendar cam.
Regarding claim 13, Eisenegger discloses a horology calendar system comprising a drive device as claimed in claim 1 and an element that is to be driven, which is a calendar indicator mobile (9).
Regarding claim 14, Eisenegger discloses a horology movement comprising a system as claimed in claim 13.
Regarding claim 15, Eisenegger discloses a timepiece comprising a movement as claimed in claim 14.
Regarding claim 16, Eisenegger discloses a horology calendar system according to claim 13, wherein the calendar indicator mobile (9) is a disk indicating the days of the month.
Regarding claim 17, Eisenegger discloses wherein the second flank extends orthoradially or substantially orthoradially with respect to the axis (Fig 4).
Regarding claim 18, Eisenegger discloses wherein the mobile comprises an elastic return element returning the second flank toward a rest position (abstract and Fig 4).
Regarding claim 19, Eisenegger discloses wherein the spring is in the form of an open ring and/or has the second flank at a first end and an attachment to the support at a second end (Fig 3).

Allowable Subject Matter

Claims 10 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/Examiner, Art Unit 2844                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833